Citation Nr: 1037972	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-33 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an initial compensable rating for service 
connection for chondromalacia patella of the right knee, prior to 
December 13, 2007.

2.  Entitlement to an initial compensable rating for service 
connection for chondromalacia patella of the right knee, 
beginning December 13, 2007.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty for training from February 2002 
to June 2002 and served on active duty from January 2003 to March 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
chondromalcia patella of the right knee with a noncompensable 
rating effective October 26, 2006.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The evidence demonstrates the Veteran's service-connected 
chondromalacia of the right patella is not presently manifested 
by limitation of motion, or instability or subluxation.

3.  Prior to December 13, 2007, service-connected chondromalacia 
of the right patella was manifested by mild recurvatum with no 
evidence of weakness and insecurity in weight-bearing objectively 
demonstrated.

4.  Beginning December 13, 2007, service-connected chondromalacia 
of the right knee was manifested by mild recurvatum with evidence 
of weakness and insecurity in weight-bearing objectively 
demonstrated.


CONCLUSIONS OF LAW

1.  Prior to December 13, 2007, the criteria for a compensable 
rating for a service-connected right knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5263, 5264 (2009).

2.  Beginning December 13, 2007, the criteria for a rating of 10 
percent, but no greater, for a service-connected right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for right 
knee strain was received in October 2006.  In April 2007, the RO 
granted service connection for chondromalacia patella of the 
right knee, and assigned a noncompensable rating which is the 
subject of this appeal.  Thus, the Veteran's claim for a higher 
evaluation is a downstream issue, which was initiated by a notice 
of disagreement.  The Court has held that, as in this case, once 
a notice of disagreement from a decision establishing service 
connection and assigning the rating and effective date has been 
filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements...." 
 Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is 
no duty to provide additional notice in this case.

All pertinent development has been undertaken, examination has 
been performed, and all available evidence has been obtained in 
this case.  Thus, the content of the notice letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No further action is necessary for compliance with the 
VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0

38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
3
Genu recurvatum

Acquired, traumatic, with weakness and insecurity in 
weight-bearing objectively demonstrated
10

38 C.F.R. § 4.71a, Diagnostic Code 5263 (2009)

 
38 C.F.R. § 4.71, Plate II (2009)

  The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  See 38 C.F.R. § 4.59 
(2009).

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 5257 
for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional disability 
with evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also 
permissible for limitation of flexion and limitation of extension 
of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The 
Court has held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional disability 
for which a rating may be assigned.  See Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Factual Background

Historically, the Veteran's service treatment records document 
complaints of right knee pain.  In a February 2003 service 
treatment note, the Veteran stated that a hurt knee caused him to 
miss duty for more than three days.  A December 21, 2003 
Statement of Medical Examination and Duty Status reported that 
the Veteran injured his knee in the line of duty in Baghdad, 
Iraq.  No further details, including which knee was injured, were 
provided.  Later in December 2003, the Veteran complained of 
right knee pain which usually occurred after long runs.  He 
reported pain on the outside of the patella with a pain level of 
six out of ten.  He also stated that he hyperextended his knee in 
February 2003.  The examiner noted no swelling, full range of 
motion, and no pain at the time of the examination. A February 
2004 post-deployment health assessment indicated complaints of 
chronic knee pain.  No further details, including which knee was 
painful, were provided.

An August 2004 periodic health assessment indicated that the 
Veteran was being evaluated for knee pain at VA.  Again, no 
further details, including which knee was painful, were provided.

An April 2007 VA joints examination report notes findings of 
chondromalacia patella of the right knee.  The Veteran stated 
that he had a hyperextension injury of the right knee during 
physical training and later "banged his knee up" on a couple of 
occasions while in Iraq.  He described flare-ups of knee pain 
when he ran.  The examiner also indicated that the Veteran was a 
full-time student and his knee disability did not interfere with 
his ability to pursue his education.  He denied using a cane or 
brace.

Examination revealed 10 degrees of recurvatum (hyperextension) 
and 135 degrees of flexion on repetitive range of motion testing 
of the right knee.  There was no pain on motion and no additional 
limitation to motion.  For comparison purposes, the examiner also 
noted the left knee also had 10 degrees of hyperextension.  The 
Veteran had a positive patella grind test.  X-rays were reported 
as unremarkable.

An April 2007 VA treatment note, the Veteran reported joint pain 
in the right knee after suffering a hyperextension injury during 
military training and he indicated that he had trouble with pain 
and popping since then.  The Veteran stated that he ran two miles 
most days of the week despite his knee injury.

During a May 2007 VA treatment, the Veteran reported that he 
injured his knee while running in 2003.  He stated that later, 
while in Iraq, he fell in a manhole and hit the anterior aspect 
of his right knee.  He indicated pain since that time, though not 
constant.  He reported pain in the medial and infrapatellar area 
of the right knee after overexertion, a lot of walking, or 
climbing multiple stairs.  The Veteran also indicated he had been 
able to continue fairly strenuous workouts with his injury.  Upon 
physical examination, the Veteran had full extension and 120 
degrees of flexion in his right knee.  He had a negative 
patellofemoral grind test, but the examiner noted a tender, 
palpable medial wall plica.  The examiner noted no medial or 
lateral laxity, either in extension or 30 degrees of flexion.  He 
had 5 degrees of recurvatum but no evidence of instability.  The 
examiner diagnosed the Veteran with pathologic medial wall plica 
and stated that it was a benign condition.  He treated the 
Veteran's knee pain with a steroid injection.

An August 2007 private magnetic resonance image (MRI) report was 
to the effect that tendinosis and mild tendonitis of the proximal 
patellar tendon was present in the Veteran's right knee.  The 
examiner identified no definite tear, but indicated there may 
have been a minor interstitial partial thickness tear in the 
areas of inflammation within the substance of the tendon 
proximally.  He also noted the presence of prepatellar bursitis 
and a small joint effusion.   

During a December 2007 VA orthopedic surgery consultation, the 
Veteran complained that his right knee injury has kept him from 
running and playing sports.  The examining physician assessed 
right knee patella tendonitis, chondromalacia patellae, and 
patello-femoral syndrome.  

The Veteran complained of worsening knee pain during a February 
2008 VA outpatient clinic note.  He indicated that he completed 
prescribed physical therapy without good results and stated that 
he was unable to complete a National Guard training run.  

During a February 2008 VA orthopedic surgery consultation, the 
Veteran was diagnosed with chronic bilateral anterior knee pain, 
consistent with patellar tendonitis in the right knee by an MRI.  
The Veteran stated that he felt his knee pain was worse after he 
received steroid injections.  He also expressed frustration 
because he could not run two miles and was unable to meet 
National Guard physical requirements.  The orthopedic surgeon 
reported that there was no specific surgical indication that 
would remedy the right knee disability, but the Veteran's best 
efforts at rehabilitation would be through continued physical 
therapy.

In a statement dated July 2009, the Veteran reported that the VA 
referred him to specialty clinics for treatment of his right knee 
disability.  He provided the records:  In a November 2007 fee-
based physical therapy treatment note, the physical therapist 
noted that the Veteran presented with decreased quadricep firing 
which resulted in abnormal patellar tracking, medial joint line 
and patellar tendon tenderness, and tightness of the lateral knee 
structures.  She stated that the impairments interfered with the 
Veteran's ability to perform work-related duties for both his job 
at guest services in a hotel and his National Guard duties.  In a 
January 2008 physical therapy note, the physical therapist 
assessed the Veteran's functional capability as follows: mild 
limitation on balance on right leg; limited complete bilateral 
squat; limited climbing of stairs; limited walking half-mile 
without a limp.  In a March 2008 physical therapy treatment note, 
the Veteran complained of constant variable midpatellar to 
suprapatellar right knee pain which was significantly increased 
with running, kneeling, squatting, jumping, and carrying weighted 
objects.  He rated his pain as eight out of ten at worst.  

In a March 2008 private orthopedic and sports medicine treatment 
note, the physician examined the Veteran's right knee.  He noted 
there was global tenderness to the anterior upon inspection or 
palpation.  Range of motion tests showed full flexion and 
extension and strength was grossly intact for both.  The knee was 
stable to varus and valgus stress and was negative for Lachman 
and posterior drawer.  The physician also noted that special 
tests were performed within normal limits.  He diagnosed 
bilateral pain in the joint involving the lower leg and 
malalignment bilaterally with relatively normal joint space.  

Analysis

The Board initially finds that the Veteran's right knee 
disability is more appropriately rated under Diagnostic Code 5260 
or Diagnostic Code 5263 than under Diagnostic Code 5261 or 
Diagnostic Code 5257, or any other diagnostic code.  In this 
regard, the Board points out that examination of the Veteran's 
right knee has consistently demonstrated the absence of any 
instability, subluxation, arthritis, or limitation of extension.  
The primary disabling manifestations of the Veteran's knee 
disorder were pain and mild recurvatum.  The Board will 
accordingly evaluate the Veteran's disability under 38 C.F.R. § 
4.71a,  Diagnostic Codes 5260 and 5263.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

Based upon the evidence of record, as noted above, prior to 
December 13, 2007, the Board finds the Veteran's noncompensable 
service-connected right knee disability was manifested by 
physical examination and MRI evidence of right knee patella 
tendonitis, chondromalacia patellae, and patella-femoral 
syndrome, without evidence of flexion limited to 45 degrees, 
including as a result of pain or functional loss.  Therefore, 
entitlement to a compensable rating for this disability must be 
denied under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

However, the Board finds sufficient evidence to warrant an 
increased rating from December 13, 2007 for the service-connected 
right knee disability for genu recurvatum, or hyperextension, 
under Diagnostic Code 5263.  Prior to December 13, 2007, the 
Board has determined the Veteran did not meet the requirements of 
Diagnostic Code 5263 for a compensable rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5263.  

The Board notes a distinction between the Veteran's symptoms 
before and after December 13, 1007.  Prior to December 13, 2007, 
the Veteran hyperextended his right knee during physical training 
and during the April 2007 VA joints examination, the examiner 
noted 10 degrees of recurvatum.  However, during the examination, 
the Veteran stated that he ran two miles most days of the week 
despite his right knee disability.  In a May 2007 VA treatment, 
the examiner noted 5 degrees of recurvatum but no evidence of 
instability.  Further, the Veteran indicated that he had been 
able to continue fairly strenuous workouts with his injury.  
However, on December 13, 2007, the Veteran presented to a VA 
orthopedic consultation with complaints of knee pain that 
prevented him from running and playing sports.  During a 
subsequent examination in February 2008, the Veteran stated that 
he could not run two miles.  Later, during fee-based physical 
therapy treatments, the physical therapist determined that his 
right knee disability interfered with his occupational 
functioning.  She also assessed his functional capability as 
limited for walking one half-mile without a limp and mildly 
limited for balancing on his right leg.  Further, she indicated 
that the Veteran's constant midpatellar to suprapatellar right 
knee pain was significantly increased with running, kneeling, 
squatting, jumping, and carrying weighted objects.  

The Board has also taken into account 38 C.F.R. § 4.59 where it 
is the intention to recognize actually painful, unstable, or 
misaligned joints as entitled to at least the minimum compensable 
rating for the joint.  The Board notes that Diagnostic Code 5263 
specifically denotes genu recurvatum, acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated.  Though the evidence of record suggests that the 
Veteran can physically bear weight on his right knee, the Board 
notes a difference in the Veteran's functioning due to his right 
knee disability before and after December 13, 2003.  Therefore, 
the Board feels that the Veteran warrants the minimum compensable 
rating for the joint under Diagnostic Code 5263 after December 
13, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.  See also 
38 C.F.R. § 4.59.

The Board has also considered alternative rating criteria but has 
determined that none would result in another rating for the 
Veteran's knee disorder.  The medical evidence does not 
demonstrate any ankylosis (Diagnostic Code 5256), removal of 
semilunar cartilage (Diagnostic Code 5258), or impairment of the 
tibia and fibula (Diagnostic Code 5262).  Therefore, these 
diagnostic codes are inapplicable in this case.  See Butts, supra 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  There 
is no objective evidence that the disability picture presented is 
exceptional or that schedular criteria are inadequate.  The 
Veteran's impairment is contemplated by the schedular ratings 
assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 
111, 115 (2008).


ORDER

Prior to December 13, 2007, a compensable rating for service-
connected chondromalacia patella of the right knee is denied.

Beginning December 13, 2007, a rating of 10 percent, but no 
greater, for service-connected chondromalacia patella is granted, 
subject to the regulations governing the award of monetary 
benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


